USCA4 Appeal: 21-7702      Doc: 7        Filed: 03/10/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7702


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DION LEVERING WILLIAMS, a/k/a Tion Williams, a/k/a Scroll, a/k/a Squirrel,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:12-cr-00047-HEH-RCY-4)


        Submitted: February 28, 2022                                      Decided: March 10, 2022


        Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Dion Levering Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7702      Doc: 7         Filed: 03/10/2022     Pg: 2 of 2




        PER CURIAM:

               Dion Levering Williams appeals from the district court’s order denying his motion

        for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a

        district court’s denial of a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

        reviewed the record and discern no abuse of discretion. See United States v. High, 997

        F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

        compassionate release motion). Accordingly, we affirm the district court’s order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2